Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 12, 2022

                                       No. 04-22-00257-CV

                   IN THE INTEREST OF A.L.S., A.L.S., S.A.S., Children

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018-FLD-002274-D1
                       Honorable Selina Nava Mireles, Judge Presiding


                                          ORDER
       This is an accelerated appeal from an order terminating appellant’s parental rights.
Appellee’s brief was originally due on August 11, 2022. On August 11, 2022, appellee filed an
unopposed motion requesting a thirty-day extension of time in which to file the brief.
        The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” Tex.
R. Jud. Adm. 6.2(a). This accelerated appeal has been pending since the notice of appeal was
filed in the trial court on April 29, 2022. The request is GRANTED IN PART and DENIED IN
PART. Appellee is ORDERED to file its brief no later than August 31, 2022.
        Given the constraints governing disposition of this appeal, no further extensions of time
will be granted absent extenuating circumstances.




                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2022.



                                                      _________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court